Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 1 of 47 PagelD #: 252

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

wonn= ---- x

MANNY CHUM : CASE NO: 1:18-cv-00684-JJM-LDA
Plaintiff :

Vv,

PACIFIC UNION FINANCIAL, LLC, ET AL. :

Defendants.

 

x

AFFIDAVIT OF AJ LOLL IN SUPPORT OF DEFENDANTS’? MOTION FOR

 

SUMMARY JUDGMENT
A, J. Lol. Vice President
Nationstar Mortgage LLC

_ A.J, Lol, Vice President .
1. My name isyotionstar Mortgage UL@m over eighteen (18) years of age and I am a

resident of the State of Texas.
A. J. Loll, Vice President
2. Iam employed asNationstar Mortgage LL&y Nationstar Mortgage LLC d/b/a Mr. Cooper

and I have held this position since o02 .

A. J, Loli, Vice President
3. In performing my duties and responsibilities as a __ Natlonstar Mortgage lic _ I

regularly review business records, both in paper and electronic form, regarding
mortgage loans that Nationstar Mortgage LLC d/b/a Mr. Cooper owns and/or services.
In the mortgage servicing industry, such records are created and maintained in good
faith and in the regular course of business, and it is the usual course of business for
entries to be made at the time of the event recorded, or within a reasonable time
thereafter. |

4. Nationstar Mortgage LLC d/b/a Mr. Cooper is the servicer of the loan that is the subject

of the Complaint. As servicer, Nationstar Mortgage LLC d/b/a Mr. Cooper is

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 2 of 47 PagelD #: 253

responsible for collecting payments, engaging in communications regarding the loan,
engaging in loss mitigation reviews, and managing the foreclosure process on behalf of
the Noteholder.

5. In preparation for this affidavit, I have reviewed the business records concerning the
mortgage loan account for Manny Chum (hereinafter, the “Plaintiff?) and Sochanna
Chum (“Borrowers”) at 115 Second Avenue, Cranston, Rhode Island 02910
(“Property”). Based upon my review, the records establish that the statements made in
the following paragraphs are true and accurate.

6. On or about April 23, 2015 the plaintiff Manny Chum (hereinafter, the “Plaintiff’) and
Sochanna Chum executed and delivered a Note in the original principal amount of
$139,428.00 to Shamrock Financial Corporation (the “Note”). A true and accurate
copy of the Note is attached hereto as Exhibit 1.

7. Simultaneously therewith, to secure payment of the Note, Borrowers executed a
Mortgage Deed their interest in certain real property known as 115 Second Avenue,
Cranston, Rhode Island 02910 to Mortgage Electronic Registration Systems, Inc., as
nominee for Shamrock Financial Corporation, its successors and assigns (the
“Mortgage”). The Mortgage was recorded on April 24, 2015 in Volume LR5047 at
Page 340 of the Cranston Land Records. A true and accurate copy of the Mortgage as
recorded is attached hereto as Exhibit 2.

8. The Mortgage identified Shamrock Financial Corporation as the Lender, but named
MERS “and the successors and assigns of MERS” as the mortgagee and nominee for
Shamrock Financial Corporation and its successors and assigns. See Exhibit 2

(Mortgage) at “Definitions” Paragraphs (C) and (D).

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 3 of 47 PagelD #: 254

9. Thereafter, Mortgage Electronic Registration Systems, Inc. as nomince for Shamrock
Financial Corporation, its successors and assigns assigned the Mortgage to the
Defendant by Assignment of Mortgage dated September 27, 2016 and recorded
October 13, 2016 in Volume LR5309 at Page 313 of the Cranston Land Records
(hereinafter, the “Assignment”). A true and accurate copy of the Assignment as
recorded is attached hereto as Exhibit 3.

10. The Defendant is currently the holder of the Note and the mortgagee of record and was
the holder of the Note and the mortgagee of record at the commencement of the action.

11. The Plaintiff and Sochanna Chum have failed to make monthly mortgage payments as
required by the loan documents.

12. The Plaintiff and Sochanna Chum are in default under the loan documents for failure to.
make payments as required by the terms of the Note and Mortgage.

13. On or about August 28, 2017, before three (3) payments were past due, the Plaintiff and
Sochanna Chum were duly notified in writing by the Defendant that a face-to-face
meeting was requested in order to discuss potential loss mitigation options available to
mortgagors. See, Exhibit 4.

14. On or about August 29, 2017, in accordance with the requirements of 24 C.F.R. 604,
the Defendant sent a representative to the Property. See, Exhibit 5.

15. Thereafter, the Defendant contacted William Martinelli at Rhode Island Housing and,
after the Plaintiff and Sochanna Chum failed to respond to Mr. Martinelli’s attempts to
organize a mediation conference with them, obtained a certificate of compliance
attesting to the fact that the Plaintiff and Sochanna Chum so failed to respond. See.

Exhibit 6.

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 4 of 47 PagelID #: 255

16. On or about August 23, 2018, the Defendant provided, in accordance with the terms of
the Note and the Mortgage and R.I.G.L. 34-27-3.1, the Plaintiff and Sochanna Chum
with a written notice of the Defendant’s intent to foreclose on the Mortgage. See,
Exhibit 7.

17. Effective February 1, 2019, Plaintiff Pacific Union Financial, LLC (“Pacific”) merged
into Nationstar Mortgage LLC d/b/a Mr. Cooper (“Mr. Cooper”). Mr. Cooper is the
corporate successor in interest to Pacific as to all matters that are the subject of this
action.

18. Based on a review of the payment histories, Pacific Union charged late fees which
equaled 4 percent of the overdue payment of principal, interest, and escrow amounts.
Pacific Union reversed late fees in the amount of $573.28 on or about March 30, 2018
with the notes “waive L/C LAO $573.28 to correct L/C assessed on PITI vs. PY” and
“misapplication reversal” prior to the commencement of this action and prior to the

notice of foreclosure.

[REMANDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 5 of 47 PagelD #: 256

19, I have reviewed all of the exhibits referenced above and attached hereto. The exhibits
are true and accurate copies of records maintained by Nationstar Mortgage LLC d/b/a
Mr. Cooper regarding the mortgage loan at issue.

ce be ~ ee
Signed under the pains and penalties of perjury this _—)_! ‘of January 5 _, 2021.

 
   

  
 

Nationstar Mortgage ufapl Mr:

 

 

 

Signature: . aS Co (Seal)
Name: A. J. Loll, Vice President
Title:
STATE OF Texas )
Py Aes Ss:

COUNTYOF % ; _ ) |

On this “"“day of fering , 2021, before me, the undersigned
officer, personally appeared Ad boll , who acknowledged
himself/herself to be the fi ce Precedence of Nationstar Mortgage LLC d/b/a Mr.

 

Cooper, a Delaware limited liability company and that he/she, as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein contained and
acknowledged the same to be his/her free act and deed individually and as such officer, and as
the free act and deed of the corporation.

 
   

   

  
     

EE KIM G CAVAGNARO
Notary ID #2954565
My Commission Expires

wy
eae February 28, 202+

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 6 of 47 PagelID #: 257

EXHIBIT 1

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 7 of 47 PagelD #: 258

Chum

 

 

 

 

 

NOTE FHA Case Number
Loan a
MINF
April 23rd, 2045 CRANSTON » RHODE ISLAND
[Date] [City] {State]

115 SECOND AVENUE CRANSTON, RI 02810

[Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $ 139,428.00 (this amount is called
"Principal"), plus interest, to the order of the Lender. The Lender is SHAMROCK FINANCIAL CORPORATION , A
RHODE ISLAND CORPORATION

I will make all payments under this Note in the form of cash, check or money order.
I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who
is entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST’
Interest will be charged on unpaid principal until the full amount of Principal has been paid. | will pay interest at a
yearly rate of 3.875 %.

The interest rate required by this Section 2 is the rate 1 will pay both before and after any default described in
Sectien 6(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

I will make my monthly payment on the ist day of each month beginning on June ‘st '
2015 _ ] will make these payments every month until | have paid all of the principal and interest and any other

charges described below that I may owe under this Noie. Each monthly payment will be applied as of its scheduled due
date and will be applied to interest and other items 1n the order described in the Security Instrument before Principal. If,
on May tat, 2045 : . I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the “Maturity Date."

| will make my monthly payments at 75 NEWMAN AVE,-EAST PROVIDENCE, RI 02018

or at a different place if required by the Note Holder.
(B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S. $ 655.64

4. BORROWER'S RIGHT TO PREPAY

I have the right to make payments of Principal at any time before they are due, A payment of Principal only is
known as a "Prepayment." When I make a Prepayment, | will tell the Note Holder in writing that } am doing so. | may
not designate a payment as a Prepayment if ] have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will
use my Prepayments to reduce the amount of Principal that | owe under this Note, However, ihe Note Holder may apply
my Prepayment to the accrued and unpaid interest on the Prepayment amount before applying my Prepayment to reduce
the Principal amount of the Note. If | make a partial Prepayment, there will be no changes in the due daie or in (he
amount of my monthly payment unless the Note Holder agrees in writing to those changes.

 

§, LOAN CHARGES

If a law, which applies (o this loan and which sets maximum loan charges, is finally interpreted so that the interest
or other loan charges collected or to be coilected in connection with this loan exceed the permitted limits, then: (a) any
such loan charge shall be reduced by (he amount necessary 1o reduce the charge to the permiited limit; and {b) any sums
already collected from me which exceeded permitted limits will be refunded to me- The Note Holder may choose to make
this refund by reducing the Principal | owe under this Note or by making a direct payment to me. if a refund reduces
Principal, the reduction will be treated as a partial Prepayment.

 

4

raft Page 1 of 3 Effective 1/21/2015
GCC-3213new-t (1/15) FHA Multistate Fixed Rata Note
Ac mC
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 8 of 47 PagelID #: 259

Pe

6, BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days
afer the date it is due, I will pay a Jate charge to (he Note Holder. The amount of the charge will be 4.000 %
of my overdue payment of principal and interest. 1 will pay this late charge promptly but only once on each late payment.

(B) Default

If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

if | am in default, the Note Holder may send me a written notice telling me thal if 1 do not pay the overdue amount
by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been
paid and all the interest that I owe an that amount. That date must be at jeast 30 days after the date on which the notice is
mailed to me or delivered by other means.

(D) No Waiver By Note Holder

Even if, at a time when J am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have (he right to do so If ] am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the
right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law. Those expenses include, far example, reasonable allorneys' fees.

7. GIVING OF NOTICES

Unless applicable iaw requires a different method, any notice that must be giver ta me under this Note will be
given by delivering it or by mailing it by first class mail to me al the Property Address above or at a different address if 1
give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by
first class mail to the Note Holder at the address stated in Section 3{A) above er ai a different address if | am given a
natice of that different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises
made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or
endorser of this Note, is also obligated to do these things. Any person who takes over these obligations, including the
obligations of a guarantor, surety or endorser of this Note, is also abfigated (o keep all of the promises made in this
Note. The Note Holder may enforce its rights under this Note against each person individually or against all of us
together. This means that any one of us may be required te pay all of the amounts owed under this Note.

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment” means the right to require the Note Holder to demand payment of amounts due. "Notice of
Dishonor" means the right to require the Note Holder to give notice to other persons that amounis due have not been
paid.

10, UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given
to the Note Holder under this Note, a Morigage, Deed of Trust, ar Security Deed {the "Security Instrument"), dated the
same date as this Nole, protects the Note Holder from possible losses which might result if 1 do nat keep the promises
which ] make in this Note. That Security Instrument describes how and under what conditions 1 may be required to make
immediate payment in full of all amounts I owe under this Note. Some of those conditions are described as follows:

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall nat be exercised hy Lender if such exercise is prohibited by
Applicable Law.

=f 3 Pago 2 of 3 Eibetive 1421/2015
GCG-32 13new-2 (11/14) FHA Multistate Fixed Rate Note

A, & ge

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 9 of 47 PagelD #: 260

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a pericd of not less than 30 days from the date the notice is given in accordance with Section
13 within which Borrower must pay all sums secured by this Security Instrument: If Borrower fails to
pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
this Security Instrument without further notice or demand on Borrower.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED

 

 

 

 

 

 

Aap anandip- CAMA] (Seal)
SOCHANNA CHUM -Borrower
E/ /
LAd (Se
sry ret MANNY CHUM -Borrower
Pay to the Order of
Without Recourse
Pacific Union Financial, LLC (Seal)
bey “
.
Andy Peach, Execullve Vice Prasident 5 uf Seal |
-Borrower
{Sign Original Only]
I
NMLSR ID:No.:

NMLSR (L.0.) I
Merigage Loan Originator: SHAMROCK FINANCIAL CORPORATION

Page 3 of 3 Effective 1/21/2075

GCC-3213new-3 (11/14) FHA Multistate Fixed Rate Note

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 10 of 47 PagelD #: 261

ALLONGE TO PROMISSORY NOTE

‘FOR PURPOSES OF FURTHER ENDORSEMENT OF THE FOLLOWING DESCRIBED NOTE, THIS
ALLONGE IS AFFIXED AND BECOMES A PERMANENT PART OF SAID NOTE.

Note Date: 04/23/2015

Original Loan Amount: $139,428.00
interest Rate: 3.875
Maturity Date: 05/01/2045

Borrower(s) Name(s): SOCHANNA CHUM,MANNY CHUM

?

Property Address: 115 SECOND AVENUE
. CRANSTON , RI 02910

Pay to the order of: pACiFIC UNION EINANCIAL LLG |

Without Recourse ;

SHAMROCK FINANCIAL CORPORATION, A RHODE ISLAND CORPORATION

Signature of Duly Authorized Officer

‘ody Co reve

Typed Name of Signatory
Title of Signatory: PRESIDENT

 

 

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 11 of 47 PagelD #: 262

EXHIBIT 2

 
“Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 12 of 47 PagelD #: 263

Recardation Requested by:

SHAMROCK FINANCIAL CORPORATION
75 NEWMAN AVE

EAST PROVIDENCE, Ri 02816

When Recorded Mail to:

SHAMROCK FINANGIAL CORPORATION
75 NEWMAN AVENUE

FAST PROVIDENCE , R102016

 

Send Tax Notlees to:

SHAMROCK FINANGIAL CORPORATION
75 NEWMAN AVENUE

EAST PROVIDENCE , Ri 0z9716

 

 

 

{Space Above This Line For Eecording Data} ees
FHA Case Number

- MORTGAGE a

  
 

 

 

 

MINE
D Secure Present and Future Loans Vader Chapter 25 of Title 34 of the General Laws)
PARCEL TAX ID#
THIS MORTGAGE ("Security Instrument") is given on April 23rd, 2015 . The Morigagor is

SOCHANNA CHUM AND MANNY CHUM

whose address.is  §1-LOOKOUT AVENUE , CRANSTON, Ri Deseo

(*“Borrownr"}, This Security Instrument is given lo Morigage Electronic Registration Systems, luc, CMERS"). MERS is a
separate corporation acting sclely as a nominee for Lender and Loudec's sucressurs aud assigas, MERS is the Mortgages under -
this Security Instrument. MERS is organized and existing wader the laws of Delaware, and has an address and telephorie
number of P.O. BOX 2026, Flint, MI. 48501-2026, tel, (288) 678-MERS,

SHAMROGK. FINANGIAL CORPORATION
which is organized and existing under the laws of THE STATE OF RHODE (SLAND , and whose
address ig 75 NEWMAN AVE, EAST PROVIDENCE, Ri 02016

; (“Lender”), Borrower owes Lender the principal sum of
ONE HUNDRED THIRTY NINE THOUSAND FOUR HUNDRED TWENTY EIGHT AND NOrco

Dollars (0.8. § 139,428.00 }.
This debt is evidenced hy Borrower's note dated the same date as this Security Instrument ("Note"), which provides for monilily
payments, with the firll debt, if not paid earlier, due and payable on May ist, 2045 . This Security

Instrument secures to Lender: (a) the. repayment of the debt evidenced by the Note, with. interesi, and all renewals, extensions
and medifications of the Note; (b) the payment of all other sums, with interest, advenced pnder paragraph 7 fo protect the
security of this Security Instrument; and (c) the performance of Borrower's covenants aid agre¢mests under this Security
lusirument-and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to the MERS (solely as nominee
for Lender and Lender's successors and assigns) and j@ the successors and assigns of MERS, with Mortgage Covenants upon
ihe Statutory. Comfition and with the Statutory Power of Sale, the following described property iocaied in

PROVIDENCE County, Rhode Island:
See Attached Exhibit A :

which has the address of 115 SECOND AVENUE , CRANSTON

Rhode Island = =—-O2910 ("Property Address");
ieip Coda]

RHODE ISLAND) « Single Family ~ PHA SECURITY INSTRUMENT ~ 1/96

GES - mi So0-1 RE 4710} 7

Page 1 af 6

{Swreet, City],

 

Soe

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 13 of 47 PagelD #: 264

‘Eanes

 

 
wo" Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 14 of 47 PagelD #: 265

TOGETHER WITH all ihe improvements now or hereafter erected on the property, aud all easements, appurtenances, and
fixiures now or hereafter a part of the property, All replacements artd additions shall also be covered by this Secinity
Instrament. All of the foregoing is referred to in this. Security Instrument as the "Property." Borrower understands and agrees
that MERS holds oply Jegal tile to the interests granted by Borrower In this Security Iastrament, bot, if necessary to comply
with law or custom, MERS. (as nominee for Lender and. Lender's. successors.and assigns) has the right to exercise any or all of
those interesis, iticluding, but not limited to, the. right to foreclose and sell the Property; aud to take any action required of
Lender iuchiding, but not limited to releasing or canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seizerl af the esiate hereby conveyed and has the right to mortgage,
grant and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower. warrants
and will defend generally the tifle to the Property against all claims and demands, subject to any encumbrances of record,

THIS SECURITY INSTRUMENT combines uniform covenants "for wational use and non-uniform covenants with limited
variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Leader covenant and agreé as follows:

1. Payment of Printipal, Interest end Late Charge. Borrower shall pay when due.the priscipel of, and interest on, the
debt evidenced by'the Note and late charges due under ihe Note.

2, Monthly Payments af Taxes, Insurance and Other Charges. Borrower shall inclide in each monthly payment,
together with the principal. andl interest as set forth in the Note and any late charges, a sum of (@} taxes and special assessments
levied or fo be geves against the Property, {b) leasehold payments or ground rents -on the Property, and (c) premiums for
insurancé veqitired under paragraph 4, In any year in which the: Leader must pay a mortgage insurance ppeee the Secretary
of Houging agd phan Begesopment ("Secretary”), or in any year In which such premium would ‘hav’ buen required {f Lender
still held the Security Instrament, each monthly payment shall aiso include either: () a sum for the annual mortgage insurance
promiinn to be pald by Lender to the Secretary, or (fH) a monthly charge instead of a mortgage Insurance premium if tits
Security Instrument is held by the Secretary, in a reasonable amount to be determined by the Secretary. Except for the meantlly
charge by the Secretary, these lenis are called "Escrow Items" and.the sums paid to. Lender are called “Escrow Funds",

Lender may, at any time, collect and.hold amounts for Escrow Items in an aggregate amouut'not to exceed the maximum.
amount that may be required for Borrower's escraw acxpunt under the Real Estaie Settlement Procedures Act of 1974, 2
U.S.C, section 2601 ef seq. and implementing reguiatiany, 12 CFR Part 1024, as they may be amended from time to time
("RESPA"), except that the cushion or-reserve permitied by RESPA for unanticipated disbursements or dishursements before

to Lender the full payment of all such. sms, Borrower's account shall be credited with the balance remaining for all installment
items (a), {b) and (c) and any mortgage insurance premium insiallment that Lender has not become obligated to pay to. the
Secretary, and Lender shall prompily: refund any excess finds to Borrower. Immediately prior to a foreclosure sale of the
Property or its acquisition by Lender, Borrower's acrouni shall be credited with any balance remaining for all inviallments for
ttesus (@), (b) and (c).

3, Application of Payments. All payments under paragraphs 1 and 2 shall he applied by Lender as follows:

First, to the morigage insurance premium to ‘be paid by Leader to the Secremiry or to the monthly charge by the Secretary
instead of the monthly moxiguge insurance premium; .

Second, to-any taxes, special assessments, leasehold payments or ground cents, and fire, food and other hazard insurance
premiums, as required:

Third, io interest-due under the Note;,

Fourth, to amortization of the principal of the Note;.and

Fifth, 0 late charges due wider the Note,

4, Fire, Flood and Other Hezard Insurance. Borrower shall insure all improvements onthe Property, whether now in
exisience or subsequently erected, against any hazards, casualties, and contingencies, including fire, for which -Lender requixes
insurance. This insurance shall be maintained in the amounts and for the periads that Lender requires: Borrower ‘shall also
insuré all Improvements on the Property. whether aow'in existenim or subsiquently erected, against loss by floods to the extent
required by the Secretary, AH insurance shall be carried with companies approved by Lender. ‘The insurance policies and any
roewals shall be-held by Lender und shall include Joss payable Claases.in favor of, and in a form acceptable io Lender.

In the event of loss, Borrower shall give Lender immediate notice by mail, Lendur‘may make proof of loss if not made
prompily by Borrower, Zach insurance company concerned is hereby authorized and directed ta make payment for such loss
directly to Lender, instead of to Borrower and to Lender jointly. AD or any part of the insurance proceeds may be applied: by
Lender, ai its option, either (@) to the reduction of the indebtedness under the Note and this Security Instrument, firsi to any
delinquent amounts applied in the order ia paragraph 3, and then to. prepdyment of principal, oc (b) to the restoration or repair
of the damaged Property. Any application of the proceeds to the principal shal oe of posiponé the due date of the
GOOG «inl S80-283 (44742) Page. 2 of 6

 

   
 

B-t
Bie
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 15 of 47 PagelD #: 266

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 16 of 47 PagelD #: 267

monthly payments which are referred to in paragraph 2, or change the amount of such payments, Any excess insurance proceeds
aver au amount required to pay all outstanding indebtedness under the Note and this Security Instrument shall be paid to the
entity legally entitled thereto. ;

In the event of foreclosure. of this Security Instrument or other transfer of ue tw the Property that extinguishes: the
indebtedness, all right, tifle and interest of Borrower in and to insurance policies in force shall pass:to the purchaser.

5, Ocgupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loay Application;
Leaseholds, Borrower shall occupy, establish, and use the Property as Borrower's principal residence within sixty days afier
the execution of this Security Insirument (or within sixty days of a later sale or transfer of the Property} and shall continue to
oceupy the Property as Borrower's principal residence for at least one year after the date of occupancy, anless Lender
determines this requirement will cause undue hardship for Borrowér, or caless extenuating circumstances exist which are
beyoud Borrower's control. Borrower shall notify Lender of any extenuating circumstances. Borrower shall not commit wasie or
destroy, damage or substantially change the Property or allow the Property ta deterlorate, reasonable wear and tear excepted.
Lender may iaspect the Propery if the Property is vacant or abandoned or the lean ‘is in default. Lender may take reasodatle
action to protect and preserve such vacani or abandoned Property, Borrower shall also be in default if Borrower, during the
‘loan: application process, guve materially false or inaccurate information or-slatements to. Lender (or-falled to. provide Lender
with any material information): in connection with the loan evidenced by the Nois, iucludiug, but not limited wm, representations
conceriing, Borrower's occupancy of the Property as 2 principal residence. If this Security Instrument is on a leasehold,
Borrower shall comply with the provisions of the lease, If Borrower acquires fee title to the Property, the leasehold and fec title
shall not be merged waless Lender agrees to the merger in writing.

46. Condemnation, The proceeds of any award ur claim for dantades, direct or consequential, in-condection with any
condaranation or other iaking.of amy part of the Property, or for conveyance in place of condemmation, are hereby assigned and
shall be paid to Lender to the extent of the full amount of the indebtedness that remains-unpaid under the Note aud this Security
Instrument. Lender shall apply such proceeds to the reduction of the indchteduess onder the Note and this Security Instrument,
first-to. any delinquent ariounts applied in. the order provided fn paragraph 2, and then to prepayment of principal, Amy
application of the proceads.to the principal shull not extend or postpone the due date of the monthly payments, whieh are
referred to in paragraph 2, oc change the amount of such payments. Any excess proceeds over an amount required to pay all
outstanding indebtedness under the Note and this Semwity Iosnument shall be paid to the entity legally entitled therein.

7, Charges to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all governmental or -

municipal charges, fines and hirpesitions that are not included in peragraph 2.. Bortower sball pay these obligations on the
dixectly to. the entity which is owed die payment. [f failure to pay would adversely affect Lender's interést.in the Property, upon
Lender's request Borrower shall promptly foraish to Lender receipts evidencing these payments.

Wf Borrower fails to make these payments or the payments required by paragraph 2, or fails to perform any other covenants
and agreements contained in this Secuxity Instrument, or there is a legal proceeding-that may significantly. affect Lender's rights
in the Property (such as a proceeding in bankruptcy, for condemnation orto enforce laws or regulations), then Lender may do
aid pay whatever is necessary io protect the value of the Property and Lender's rghts in the Property, including payment of
taxes, hazard insurance and other Nems mentioned in paraoraph 2,

Any amounts disbursed by Lender under this paragraph shall become, an additional debt of Borrower and be secured by this
Security Instrument. These. amotnts. shail bear interest from the date of dishursement at-the Note rate, and at the option of
Lender shall be imiutiately.due and payable.

Borrower shall promptly discharge any lien which has priority over this Secarity Instrument unless Borrower: {a) agrees in
wiiilug to the payment of the obligation secured by the lien in a. manver acceptable to Lender; (b) contests in good faith the len
by, or defends against enforcement of the lien im, legal proceedings which im the Lender's upinton operate to prevent the
enforcement of the Hen: or (¢). secures from the holder of the lien an agreement salisfactory to the. Lander subordinaiing the lien
to this- Security Instrument, If Lander-determines that any part of the Property is subject 10.4 fien which may atisin priority over
this Security Instrument, Lender may give Borrower a notice identifying the Hen. Borrower shall satisfy the lien or take one or
more of the actions set forth above within 10 days of the giving of notice. ,

% Fees. Lender may collect fees and churges.authorized hy the Secretary.

9. Grounds for. Accoleration of Debt.

(2) Dedault. Lender may, except as limited by reguiations. issued by the Secrotary in the case af payment defaults,
require inuuediaic payment ix full of all sums secured by ihis Security Instrument if:
@) Bortower defaults by filling te pay ta Rall any monthly paymout required by this Securhy Tustrument privr 1
or om the due date of th by oat monthly seed of thicty days, to perforin any other obligat! mained in this
H} . =: eh ' er obligations contained in this
(b) Sale Without Credit Approval, Lender shall, if yermiited by applicable law (lachuding section 341(0) of the
Garn-St Germmin Depository instutions Act of 1982, 12 U.S.C. 1701j-3(@)) and with the prior approval of the
Secretary, require immediaia payment in full of all sums.secared by this Security Instument if: ,

Got - 1680-3) geen aa Page 3 ef 6

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 17 of 47 PagelD #: 268

G) Alf or part of the Property, or a beneficial interest in a trust owning all or part of the Property, is sold or
otherwise transferred (other than by devise or descent), and
Gi) The Property is not occupied by the purchaser or grantee as his or her principal residence, or the
purchaser or grantee does so occupy. the Property but his or her credit hes noi been approved ia accordance with
_ the. requirements of the Secretary.
(c) No Waiver, If cirommstances oceur thal would permit Lender to require iramediate payment ia full, but Lender
does not require such payments, Lender dees ani.waive tts rights with respect to subsequent events,
(a Regolations of HUD Seorctary. In many Grepmstances regulations issued by the Secretary will limit Lender's
rights, in the case. of payment defaults, fo require immediate payment in full and foreclose if not paid. This Security
Instrument does not authorize acceleration or forecinsure ifnot permitted. by regulations of the Secretary.
(c) Mortgage Not Insured. Borrower agrées’that if this Security Instrument and the Note are not, determined to be
eligible for insurance under the National Housing Art within 2t Days from the date hereof, Lender may, at its
option require immedisie payment it full of all sums secured by is Security Instrument, A writen statement of any
authorized agent of the Secretary dated subsequent {o 21 Days from the date hereof, declining to insure this
Security Instrument and the Note, shall be deemed caticlostve proof of such ineligibility, Notwithstanding the
foregoing, this option may uot be exercised by Lender when the unavailability of insurance is solely due to Lender's
failure io remit a mortgage insurance premium te the Secretary.

10, Reinstatement, Borrower has a dight to be reinstated if Lender bas required immediate payment in full because of
Borrower's failure to pay an amount due under the Note or this. Security Instrament, This right applies even after foreclosure
proceedings are instituted. To. reinstate the Security Instrument, Borrower shall tender da.a hump sum-all amounts required to
bring Borrower's account current including, to the extent they are obligations of Borrower wuler this Security Instrument,
foreclosure costs and reasonable and customary attorneys’ fees and expenses. properly associated with the foreclosure
proceeding, Upon reinstatement by Borrower, this Secuxity Instrument and the obligations that it secures shall remain in effect
as if Lender had not required immadiate payment in full. However, Lender is not required to perzait reiustatement if: (@) Lender
has accepted reinstatement after the commencement of foreclosure proceedings -wilhin two years immediaiely preceding the
commencement af a current foreclosure proceeding, (ii) reinstatement will preclude foreclosure on different groumds.in the
future, or {li} reiusiafement will adversely affect the priority of the lien created by tiis Security Instrument.

41, Borrower Not Released: Forbearance By Lender Not.a Waiver. Extension of the time of payment or modification
of amortization of the sums secured by this Security Insicument granted by Lender ta any successor in interest.of Borrower shall
ndt operate to release the Lability of the original Rorrower or Borrower's successor in interest, Lender shall not be required two
commence proceedings ageinst any successor in interest or refuse to extend time fir payment or otherwise modify amortization
of the sums secured by this Securiiy Instrument by reason of any demand made by the original Borrower or Borrower’s
successors in inierest. Any-forbearance by Lender in. exercising any: right or remedy shall not be a waiver of or prechide the
exercise of any right.or remedy,

12. Successors and Assigns Bound; Joint and Several Liability, Co-Signers. The covenanis and agreements of ihis
Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
paragraph 9(b), Borrower's covenanfs and-agreements shall be joint. and several. Any Borrower who co-signs this Security
Instrament but: does not execute the Note: fa) is co-signing this Security Instrument only to morgage, grant and convey that
Borrower's interdst In the Property under the terms of dis Security Instrument; {b) is not personally obligated. to pay the sums
secored by this Security Instromient; and (c} aptees diat Lender and any other Borrower may agree to extend, modify, forbear or
make any atcommodations with regard to the terms of this Security Instrument or the Note without that Borrower's consent.

13. Motives. Any notice to Borrower provided for in this Security Instrument shall be given. by delivering it or by malling
it by first clays mail unless applicable law requires use of another method, The notice shall be directed to the Property Address
or any other address Borrower designates by notice to Lender, Any notice to Lender shall. be given by Qrst class mail to
Lender's address stated hereii.or any address Lender designates by notice t@ Borrower. Any notice provided for fn this Security »
Instrument-shall be deemed t have been given to Borrower or Lender when given as provided in this paragraph,

- 14. Governing Law; Severability. This Security Instrument shall be governed by Federal law and the law of the
jurisdiction in which the Property is located. In. the event that any provision or clause of this Security Instrument or the Note
conflicts with applicable law, sack conflici shall not affect other provisions of this Security Instrument or the Note which can be

given sifect without the conflicting provision. To ihis end the provisions of this Sécurity Instrament and the. Note are declared .
iy OG saverd a

1S. Borrower's Copy. Barrower ghall be piven cae conformed copy of the Note sad of thls Security Ineteeeient.

16. Hazardons Substances, Borrower. shall not cause or permit the presence, use, disposal, storage, of reledse of any
Hazardous Substaaces on or in the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
Property thar is in violation of arly Enviroomenial Law. The preceding two sentences shall uat apply to the presence, use, or

storage on the Property of small quantities of Hazardous Subytances that are generally recognized lo be appropriate to aormal
residential uses and to.mainienance of the Property: ‘

GOO - 1506-4Ri wR Hage 4 af 6 pe

 

 

B- C-
MC.

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 18 of 47 PagelD #: 269

Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or olher action by any
governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental. Law
of which Borrower has actual knowledge. If Borrower learns, or is notified by any governmental or regulatory authorily,. that
any removal. or other remediation of any Hazardous Substance affecting the Properiy is necessary, Borrower shall promptly take
all necessary remedial actions in accordance with Environmental Law.

As used in this paragraph 16, “Hazardous Substances" are those substances defined as toxic or hazardous subsiaares by
Enyiroomental Law and the following substances: gasoline, kerosene, other Hummahle or toxic petroleum producis, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. As used in
itis paragraph 16, "Environmental Law” means federal laws and laws of the jurisdiction where the Property is located ‘that
reloie to heulth,.safety or environmental protection,

NON-UNIFORM COVENANTS. Borrower and: Lender further covenant aid agree as follows:

17. Assigoment of Rents. Borrower anconditionally aseigus and transfers to Lender all the rents.and revenuts of the
Property. Borrower authorizes Lender or Lendéx's agents to collect the rents.and revenues.and hereby directs each tanant of the
Property to pay the rents to Lender or Lender's agenis. However, prior to Lender's notice to Borrower of Borrower's breach of
any covenant or agreement in the Security Instrument, Borrower shall collect and receive-all rents and revenues of the Property
as trustee for ihe benefit of Leuder. and Borrower. This assignment of rents consiltutes an absolute assignment and not an
assisument for additional security anly,

Tf Lender gives notice of breach to Borrower: {a} all rents received by Borrower shall be held’ by Borvower as trstee for
benefit of Lender only, to be applied to the. sums secured by the Security Instrument; (b) Lender shall be entitled to collect and
vecalve all of the rents of the Property; and: (c) each tenant af the Property shell pay all rents due and unpaid to Lender or
Lender's agent ou Lender's written demand to the tenant.

Borrower has not executed amy prior assignment of the renis and has not and will nat. perform any act that would prevent
‘Lender from exertising its rights wader this paragraph 17.

Lender shall not be:-tequired to enter upon, take control of or maintain the Property before or afier giving. notice of breach
to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is.a breach. Any application of
Tents shail. not cure or waive any default. or invalidate any other right or remedy of Lendex. This assignment of rents. of the
Property shall terminate when the debt secured by the Security Instrument is paid in full,

18. Foreclosure Procedure, W Lender requires immediate payment in full wider paragraph 9, Lender may invoke the. °
STATUTORY POWER OF SALE aud any other remedies permitted by applicable law. Lendar shall be enttiled to collect all
expenses incurred in pursuing the remedies provided in this. paragraph 18, including, but not limited to, reasonable attorneys’
fees and costs of title evidence,

If Leader invokes the STATUTORY POWER OF SALE, Lender shall mail a copy ofa notice of sale to Borrower a5
provided in paragraph 12. Lender shall publish the notice of sale, and die Property shall be sold in the manner preseribed by
‘applicable aw, Lender or its designee may purchase the Property at any sale. The proceeds of ihe sale shall be applied in the
following ortiér: {a) to all expenses of the sale, including, but nol Hmited to, reasonable atiorieys' fees: (b) to. all sums secured
by this Security Instrument; and (c) any excess to the person or persons legally entitled to it.

If the Lencler's interest in this. Security Instrument is held by the Secretary and the Secrermy requires immediate payment In-
full under paragraph 9, the Secretary may invoke the nonjudicial power of sale. provided in the Single Family Mortgage
Foreclogere.Act of 1994 ("Act") (12 0.8. c. 3751 et seq.) by requesting a foreclosure comraissioner designated under the Act ta
cuomimence foreclosure and io sell the Property as provided in the Act. Nothing in ihe preceding sentence shall deprive the
Secreisry of any tights otherwise available to a Lender under this paragraph 18 ar applicable lav.

19. Release. Upon payment of all sums secured by this Security Instrument, this Securliy Instrument shall become mull
and vold, Lender shail discharge this Security Instrument, Borrower shall pay any recordation costs. Lender may charge
‘Borrawer.a fee for releasing this. Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permlited under Applicable Law.

20. No Outstanding Antamatic Orders in Domestic Relations Cases. Borrower hereby. rapreserits and warrants fo
Lender that. either (2) there is ao outstanding automatic onder under Chapter 15-5 of the Rhode Island General Laws against any
Borrower relating to a complaint fur. dissolution of marriage, legal separation, annulment, custody or visitation of (b) there is an
outstanding automatic order wader. Chapter 15-5 of the Rhode Island General Laws against a Borrower relating to a complaint
for dissalution of marriage, legal separation, annulment, custody or visitation, and the other party that is subject to such order
hos consented to, ar the, eaurt which keudd the automatic erdox bus fueued another. order, authorizing, such Borrower's execution
of the Note and this EPM.,

21, Homestead Hsiate, If Borrower heretofore hus acquird or hereafter acquires an estate of homestead in the Property,
Borrower hereby agrees that such homestead estate is waived to the exieut of this Security Insirumeni arid the amount due under
the’ Note and to the.extent of all renewals, extensions and modifications of this EPM or the Note, and that said homestead estate
is subject to all of the rights of Londer under this EPM and the Note and all renewals, extensions and modifications of this EPM
and the Note, and is subordinate ‘to the lien evidenced by dts EPM, and all renewals, extensions and modifications of this

.EPM. Furthermore, Borrower hereby waives the benefits of any homestead or similar laws or regulations that may otherwise be

applicable from tinte-to tine.
GCS - 1890-ERi W716) — Page $n
he.
HT

 

 
~ Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 19 of 47 PagelD #: 270

9%. Riders to this Security Instrument, If one or more riders are executed by Borrower and recorded. together with this
Security Instriment, the covenants of each such rider shall be incorporated into and shall amend and-supplement the covenants
and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument,

{Check applicable box(es)]
Condominium Rider (Growing Equity Rider
Gradaated Payment Rider (__JPlamed Unit Development Rider .
[__JOther(s} [specify]

BY SIGNING BELOW, Borrower accepts and agrees to the terms contained in this Security lasirument.and in any rider(s)
executed by Borrawer and recorded with i.

 

 

 

 

 

 

 

 

Witnesses:
Bape far €. (Seal
SOCHANNAGHUM _ -Burower
fl — eal)
MANNY CHUM . Borrower
. Sea} ee ' (Seal)
-Barrawer, ~Borrower
INDIVIDUAL ACKN OWLEDGMENT
STATE OF RHODE ISLAND ) ASHLEY GOOKSON
‘ }85 RN FINANCIAL CORPORATION
COUNTY OF rh" ) EAST PROVIDENCE, RI02916
On this 23rd day of April vy 2048 , before me, the undersigned Notary Public,
personally appeared SOCHANNA CHUM AND MANNY CHUM
lo me-known and known by meo or proved through satisfactory evidence, which was 1 Li yt, io be

 

ihe individual(s). descrihed in and who executed the fotegoing Mortgage, aud he/she/they acknowledged said Mortgage, by
hita/her/them executed, to be his/her/their free and-vGhuntary act and deed, for the uses and purjioses therein mentioned,

 

 

day of April , 2015
Residing at
Notary Public 1 and for the State of My commission expires
. THEODORE A ° .
NMLSR ID: 2227 NOTARY Pustig RoE zS
NMLSR 0.) I; 19068 (XAREN BALLOU) My Camisson ore
Loan Originator: SHAMROCK FINANCIAL CORPORATION y 31,2015

G66 - 1800-6Hi Wats} po Page Bal 6

_&
Poo

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 20 of 47 PagelD #: 271

EXHIBIT 3

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 21 of 47 PagelD #: 272

crromar Caterer UNE

LOAN No.: 0000898270 261610190120910 Bk:LRSI08 Perdt>
RECORDED Cranston.RE 14

UNA Ee EE eye aT 89 AM nsaT TG

PREPARED BY: SECURITY CONNECTIONS, INC, :
WHEN RECORDED MAIL To: ‘
SECURITY CONNECTIONS, INC. i
240 TECHNOLOGY DRIVE
IDAHO FALLS, 1D $3401
PH, (208)528-9855

 

 

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS
NOMINEE FOR SHAMROCK FINANCIAL CORPORATION, ITS SUCCESSORS AND ASSIGNS, located
at P.O. BOX 2026, FLINT, MICHIGAN 48501-2026, Assignor, does hereby grant, assign, transfer, and set over :
unto PACIFIC UNION FINANCIAL, LLC, located at {603 LBJ FREEWAY, SUITE 500, FARMERS i
BRANCH, TX 75234, Assignee, its successors and assigns, all of Assignor’s right and interest in and to that certain i
Mortgage dated APRIL 23, 2018 executed by SOCHANNA CHUM AND MANNY CHUM, Martgagor, to i
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS NOMINEE FOR
SHAMROCK FINANCIAL CORPORATION, ITS SUCCESSORS AND ASSIGNS, Original Morigagee,
recorded on APRIL 24, 2015 in Volume LR5047 al Page 340 as Instrument No. 20150420041700 in the Martgage
Records in the Office of the Clerk of the City/Town of CRANSTON, State of RHODE ISLAND.

Property Address: 115 SECOND AVENUE, CRANSTON, RI 02910

JOGETHER with all rights accrued or to accrue to sald Mortgage.

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed this SEPTEMBER 27, 2016.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,
REBECCA Hi Y, VICE P DENT

STATE OF IDAHO COUNTY OF BONNEVILLE —} ss.

On SEPTEMBER 27, 2016, before me MELANIE MENDOZA, personally appeared REBECCA HIGLEY
known to me to be the VICE PRESIDENT of the corporation that executed the instrument of the person who
executed the instrument on behalf of said corporation, and acknowledged to me that such corporation executed the

Same. , Ye )
MELANIE MENDOZA ne EXP. 07/21/2022)

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC same
MELANIE MENDCZA
NOTARY FURLIC |
STATE GF IGABO
Fee an ers SE
PF80101141M - FAM- RI Page { of 1 MIN: $OGRerPeRseeGenel

FHAGG TREAT MERS PHONE: 1-888-679-6577
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 22 of 47 PagelD #: 273

EXHIBIT 4

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 23 of 47 PagelD #: 274

Pacific Union Financial LLC
FO Box $093
Temecula, CA 92689-9093

Ey

 

PRESORT
First-Class Mail
U.S, Postage and
Fees Paid -
WSO

 

9314 7100 1170 Geb 6505 7b

 

 

RETURN RECEIPT REQUESTED

20170831-255

verre eden De ade Pp
SOCHANNA CHUM

MANNY CHUM

115 2ND AVE

CRANSTON, RI 62916

CRR_INT

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 24 of 47 PagelD #: 275

ity

 

PacificUnion Financial...

YGUR INTERESTS ARE COVERED

8/28/2017.

SOCHANNA CHUM
MANNY. CHUM

115 2ND AVE
CRANSTON, R1L02910, .

RE; Loan Number

Dear SOCHANNA CHUM. and MANNY CHUM,

We are contacting you because we are concerned you may be having difficulty making your monthly.
mortgage payment... We know you may already be. engaged in discussions. with. Pacific Union regarding
possible loss mitigation for your loan, but we want you to be aware of all the options available. We
would like to schedule a face to face meeting to discuss the options that are available and also. determine.
your eligibility for each. Possible options include:

* Refinance your loan with us or another lender;
* Modify. your loan terms with. us;
+ Payment forbearance temporarily gives you more time to. pay your. monthly. payment;

* ff you are not able to. continue paying your mortgage, your best option may. be to, find more.
affordable housing. As an alternative to. foreclosure, you may be able to.seil your home and use
the proceeds to pay. off your current loan..

Please call us at 1-855-573-2289 where you can speak to anyone on our. dedicated team of home retention.

specialists to schedule an interview... The fonger. you wait, or the further. you fall behind on your payments,
the harder it will be to find a solution.. We look forward to working with you. to find the solution that will
work best for you.

Pacific Union Financial, LLC.
1603 LBS Freeway, Suite 500
Farmers Branch, TX. 75234.
1-866-427-4783.

For more information, visit www.PacificUnionFinancial.com or. email fossmitigation@loanpacific.com.

 

Pacific Union Financial is required by the Fair, Debt Collections Practices Act to. inform you that if your. loan is currently delinquent or in
default, as your loan servicer, we are attempting to collect. a debt and any information obtained will be used for that purpase. However,
if you have. received a bankruptcy discharge, and the loan was not reaffirmed in the bankruptcy. case, Pacific Union will only exercise its
rights against the property and is not attempting any act to. collect the discharged debt from. you personally.

1603, LBJ Freeway, Suite 500 Farmers Branch, TX _75234¢ www.PacificUnionFinancial.come NMLS ID 2221

 

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 25 of 47 PagelD #: 276

 

 

 

 

Servicemembers Civil Relief. U.S. Department of Housing OMB. Approval 2502-0584.
Act Notice Disclosure. and Urban Development Exp 12/31/2017
Office. of Housing.

 

 

 

Servicemembers on “active duty” or “active. service,” or a spouse. or dependent of sucha servicemember may be entitled to.
certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC App. 88 501-597b)
(SCRA).

    

4 pt De fi led J I i J ;

¢ Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast
Guard).

@.. Reserve and, National Guard personnel, who. have. been, activated and are.on Federal active duty.

* National Guard personnel under a call or order.to. active duty. for more. than 30 consecutive days under
section 502(f) of title 32, United States Code, for purposes of responding to.a national emergency.
declared by the President and supported by Federal funds

* Active service members of the. commissioned corps of the Public Health Service and. the. National.
Oceanic. and Atmospheric Administration.

* Certain United States.citizens serving with the. armed forces of a nation with which the United States is.
allied in the prosecution of a war or military action.

 

® The SCRA states that a debt incurred by.a servicemember, or servicememiber and spouse.jointly, prior to entering
military service. shall not bear interest at a rate above.6, % during the period of military. service. and one year thereafter,
in the case.of an obligation or liability consisting of a mortgage, trust deel, or other. security m the nature of a mortgage, or
during the period of military service in the case of any other obligation or liability.

e The SCRA states that ina legal action to enforce. a debt against real estate. that is filed during, or within one
year after the servicemember’s. military service, a court may. stop the proceedings for.a period of time, or adjust
the. debt, In addition, the sale, foreclosure, or seizure of real estate shall not be. valid if it occurs during or
within one. year after the. servicemember’s military. service unless the. creditor has obtained a valid court order.
approving the, sale, foreclosure, or seizure of the real estate.

* . The SCRA contains many other protections besides those. applicable. to. bome loans.
How D servicemember or Dependent R: Relief Under RA?

© inorder to. request relief under the SCRA from loans with interest rates above 6% a servicemember. or, spouse. must
provide.a written request to the lender, together with a copy.of the servicemember’s military. orders.
Pacific. Union Financial, LLC 1603 LBJ. Freeway Suite 500 Parmers Branch, TX 75234. 1-866-427-4783,

e  Thereis no. requirement under the SCRA, however, for a servicemember to provide a written notice. or 4 copy. of
aservicemember’s military orders to. the lender in connection with a foreclosure or other debt enforcement
action against real estate. Under these circumstances, lenders should inquire about the military status ofa
person by searching the Department of Defense’s Defense. Manpower Data Center’s website, contacting the.
ser'vicemember, and examining their files for indicia of military. service. Although there. is no requirement for.
servicemembers to alert the lender of their. military. status in these situations, it still is a good idea for the
servicemmember to do so.

 

form HUD-92070
(12/201 4).

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 26 of 47 PagelD #: 277

Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge. Advocate, or
their installation’s Legal Assistance. Officer. A military legal assistance office locator for all branches of the
Armed Forces is, available at. httpy//flegalassi stance law.af.mil/content/locator php.

“Military OneSource” is the U.S, Department of Defense’s information resource. If you are. listed as. entitled to
legal protections under. the. SCRA (see above), please go to www.militaryonesource. mil/legal or call 1-800-
342-0647 (toll free from the Unites States) to. find out more information. Dialing instructions for areas outside,
the United States are provided on the website.

form HUDB-92070.
(42/201 4).

 
 

Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 27 of 47 PagelD #: 278

EXHIBIT 5
 

Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 28 of 47 PagelD #: 279

United States District Court
District of Rhode Island

 

)
Manny Chum )
)
Plaintiff )
)

Vv. ) Case No.: 18-ev-684
)
GNMA II; )
Pacific Union Financial )
Association LLC }
)
Defendants )
)

 

Affidavit of Ryan Kojadulian of JM Adjustment Services

I, Ryan Kojadulian, of JM Adjustment Services, having personal knowledge
of the facts contained in this affidavit, on oath, state as follows:

1. Iam employed by or serve in the capacity of Compliance Manager at JM
Adjustment Services.

9. In my capacity as Compliance Manager, I along with others have
knowledge of the business records of JM Adjustment Services as they
relate to the Mortgage which is the subject of the above captioned case.
JM Adjustment Services’ records are kept in the ordinary course of
business by persons who have a business duty to make such records. The
records are made at or near the occurrence of events so recorded. To the
extent records related to the loan come from another entity, those records
were received by JM Adjustment Services in the ordinary course of its
business, have been incorporated into and maintained as part of JM
Adjustment Services’ business records, and have been relied on hy JM
Adjustment Services. I have personal knowledge of facts set forth in this
affidavit based upon my review of JM Adjustment Services’ business
records maintained in connection with the Mortgage.

3, JM Adjustment Services performs field operational services for mortgage
lenders and servicers, among them being the dispatch of individuals on
behalf of mortgage services to mortgaged property for the purposes of
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 29 of 47 PagelID #: 280

arranging face-to-face meetings with mortgagors pursuant to regulations
promulgated by the Secretary of Housing and Urban Development.

4, JM Adjustment Services’ business records reflect that at 5:51pm on
August 29, 2017, Michael Pratt a representative from JM Adjustment
Services visited property owned by the Plaintiff in this action commonly
known as 115 Second Avenue in Cranston Rhode Island (the “Property”)
to see the Plaintiff in an attempt to arrange a face to face interview with
the Plaintiff. JM Adjustment Services visited the property at the request
of the holder of the subject Mortgage, Pacific Union Financial Association
LLC to satisfy regulations promulgated by the Secretary of Housing and
Urban Development relating to face to face interviews with delinquent
borrowers.

5. Upon visiting the property, Michael Pratt met an individual who claimed
to be the son of Ms, Chum. Michael Pratt provided to that individual an
envelope containing documentation attached to this Affidavit as Exhibit A
relating to the attempted face-to-face meeting.

The Remainder of this Page is Left Intentionally Blank

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 30 of 47 PagelD #: 281

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY this__/8"__ day
of Déecemine” 7 , 2018.

TT,

By: G— a

Cam aly eee OT Wonk el

Title:
STATE OF . "4 ic hg & OV
COUNTY OF Meatovb

The foregoing instrument was acknowledged and sworn before me this
igre day of Ve canbe , 2018 by
4s Koy aOusWtyig asa Compliance Manager of JM
Adjustment Services, who i is pers nally known to me or who has produced
as ; identification. .

  

 

 

 

Signatur of Notary Public | 0
Name of Notary Public: _ Eatin fs yes

Personally known: ___Y¢3
OR Produced Identification, :
Type of Identification Produced.

ZACHARY PREUSS
Notary Public, State of Michigan
County Of Oakland
My Commission Expires 06- 24- 2024,
Acting in the County of 4

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 31 of 47 PagelD #: 282

AUGUST 28, 2017

SOCHANNA CHUM & MANNY GHUM Account Number: (@3gg0000UmE
415 SECOND AVE Property Address: 115 SECOND AVE
CRANSTON, RI 02910 CRANSTON, Ri 02910

Re: Foreclosure Prevention
Dear Customer(s):

Pacific Union, the mortgage servicer on the above referenced account, identified that you are in default under the terms of
your note and mortgage or deed of trust. We realize that you may be experiencing a temporary or permanent financial
difficulty that has led to the delinquency.

We want to work with you to resolve the delinquency and avoid foreclosure. We are willing to meet with you in person or
by telephone.

Options available, which may be tailored to your individual circumstances, include:

e Repayment Plans
e Loan Modifications

e Short Sales

@ Deeds in Lieu of Foreclosure

As a teminder, these options may not be available to everyone and you are still ob! igated to make all future loan payments
as they come due, even while we are evaluating the types of assistance that may be available to you. Please be advised
that there is no quarantee that you will be eligible to receive any (or a particular type of) assistance through one of these
programs.

To discuss your situation and to obtain more information about the foreclosure prevention alternatives available fo you, or
to schedule a meeting, please contact our Loss Mitigation Department, toll free, at (855) 573-2289. Representatives are
available Monday through Friday between the hours of 8:00 am - 6:00 pm.

if you do not feel comfortable talking with Pacific Union, you should immediately contact a HUD-approved housing
counseling agency and arrange an appointment with a counselor. A counselor will help you assess your financial situation,
datermine what options are available to you, and can contact Pacific Union with you or on your behalf to discuss what
course of action is best for you. To obtain the name and contact information for a counseling agency near you, cail (800)
569-4287. You can also get an automated referral to the three housing counseling agencies located closest to you by
calling (800) 569-4287. HUD has information about loss mitigation assistance at its website at:
http:/Awww.hud.gov/offices/hsg/sfh/econ/econ.cfm.

We look forward to discussing loss mitigation options that may be available to you to avoid foreclosure.
Sincerely,

Pacific Union

This communication from a debt collector is an attempt to collect a debt and any information obtained will be
used for that purpose.

F2F LM_028 0615

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 32 of 47 PagelD #: 283

 

 

REQUEST FOR MORTGAGE ASSISTANCE FORM
Important! To.avoid delays, please make sure all pages.are complete.and accurate.
Number of People in Household: —__ Loan Number,

 

 

 

 

 

BORROWER and PROPERTY INFORMATION

 

 

 

 

 

’ Borrower's Name Co-Borrawers Name
4 Soclal Security Social Security
:{ Number Date of Birth: Number . Date of Birth:
Home Phone Number Home Phone Number
With Area Code With Area Code
“Email Address. _ eee, Email Address
: lwish fo keep. my home - ._D Yes (No

When you give us your mobile phone number, we have your permission to contact you at thot number about all af your Pacijie Union Financial, iif accaunts. Your
|) consent allows us to.use text messaging, ortificial or prerecorded voice messages and automatic diaiing technology for informationol and accaunt service culls; but
| nat for telemarketing or sates calls. it may include contact from companies working on our behalf te service your accounts, Message ond data rates moy opply.
You ney contact us anytime:to change these preferences, . .

NON-BORROWER HOUSEH

  

 
 
    
   

      

elas EMO sien sel.

 

 

 

 

Is there a person. poten: teaae note who lives in the residence and coniribites
_financially-to the household? 7 tives 0 No.
if yes, complete the following: _. a _
' Firstand last name(s} eee, ee, Contributor(s). Skinature{s):-
Monthly amount contributed to the household: $ . . — .
“Are thera fiving expenses forthis person? : ae “Yes” 21 Na

 

$

 

 {f yas, monthlyamount of experises:

     
     

(VILITARY AFFILIATION

Ps any borrower a service member? i Yes

[if yes, since 8/11/04 has the yervice member been, or is the Servite member currently, serving
on active duty with the United States Military? Cc Yes O No

Has the service member recently been deployed away from the principal residence or recently recelyed

a Permanent Change of Station (PCS) order? (Yes 0 Ne

if yes, Elbtend te occupy this property as my. primary residence sometime in the future. 0 Yes O.No

"any borrower the surviving spouse of a deceased service mernber. who was on active duty at

the time of the death? fives 0 No

fa No

 

 

 

 

    
   

  
     

a tiG i aad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The propertyis my: CO Primary Residence CO Second Home O investment
‘The property ist GO Owner Occupied O Renter Ocrupled — 0) Vacant
“| Maillng Address: _ _
[Property Address (if same a5 mailing address, justiwrite “same”}s .
‘| is the property:listed-for sale? CYes (No Have you contacted a credit counseling agency for heip? & Yes CG No |
‘| JE yes, what was the listing date? ___- If yes, please complete the following: , :
_{ Have you received an offer an the property? Yes No
: Date of Offer: Amount of Offer: 5 Counselor's Name:
‘?: Closing date: Agency Name:
Agents Name: Counsetor’s Phone Number:
| Agent’s Phone Number: _ Counselor's Ematl: _
- For Sale by. Cwner? O Yes No
. Who pays the real estate. tax bill on your property? “T Who pays the Insurance premiums far your property?
» O¥do. “—Q Pacific Union does O Condo of HOA does Olde 0 Pacific Union does fl Conde or HOA does
: Are the taxes current?” O Yes O No. Is th policy current? «=O Yes O No
Condominium or HOA Fees? =O Yes 2 No ,
Are the fees paid currant? O Yes No Name(s) of Insurance Company:
: (Name and address that Condo or HOA fees are pald to: insurance Company Phone Number(s):

 

 

 

 

 

 

F2F AMA 0625

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 33 of 47 PagelD #: 284

   

REQUEST FOR MORTGAGE ASSISTANCE FORM

frnpertant: To avoid delays, please niake sure all pages are comtplete and accurate.

Loan Number: .

SPU Pia oe ae ae

   

i, (Wel am/ere requesting a review.
lam having difficulty making my monthly payment because of financial difficulties created by (check all that apply}:

 

1) My household income has been reduced. For example: reduced pay ar hours,
decilne in business or self-employment earnings, death, disability of divorce of a
borrawer or co-borrawer

My monthly debt payments are excessive and |am overextended with my
creditors, Debt Includes credit cards, home equity or other debt.

 

‘T OMy expenses have Increased. For example: manthly mortgage payment reset,
high medical or health care casts, uninsured lasses, Increased uillities or

property taxes.

My cash reserves, including all liquid assets, are insufficient to maintain my
cureent mortgage payment and: cover basic living expenses at the same tine.

 

‘G1 .am unemployed and la} | am recelving/will receive unemplayment benefits or
th} my unemployment benefits ended less than 6 months ago.

 

{ bellave that my situation is:

C Short-term (under 6 months)

Od Medium-term:{ 6-12 months}

etLongsterm or permanent (greater than 12 months}

 

Explanation (continue ona separate sheet of paper if necessary}:

 

 

 

; Section |
2, Complete and provide these forms:
* Request for Mortgage Assistance Form
Form 4506T
Last two years Tax Returns {All schedules and pages}
Hardship documentation

2. Pravide-the documentation below based on your Income type:

   

REQUIRED DOCUMENTATION

 

IF ANY OF THE FOLLOWING APPLY TO YOU:

PROVIDE A COPY OF:

 

 

‘Unemployment: You are currently unemployed and receiving unemployment
’ benefits

 

«  A-copy of your benefits (unemployment) statement ar letier detailingthe
amount, frequency.and duration of your unemployment-benefits:
« = Two mst recent bank statements

 

Recently Employed: You have recently become employed but have not yet
veceived pay from your new employer

* Tax return from the previous year (including all schedules}

« Two most fecent bank statements

« Offer letter from new employer detailing your hourly ar annual pay,
number of hours to be worked each week, and permanent or-temporary
position designation, . -

 

You-are paid hourly or salary

* Tax rete from the previous year (Including all schedules}
Copies of your most recent pay stubs showlng year-to-date edrnings, If you
are paid?

Bi Weekly or semi-monthly {2 consecutive pay stubs}

Weekly (4 consecutive pay stubs)

Monthly (1 paystub)}

A capy of your most recent W-2

 

: You have experienced divorce or legal separation: (separation of borrowers
unrelated by marriage, clvil untan or similar domestic partnership under
apolicable law).

ae, «© & €

Divorce decree signed by the court; or Separation agreement signed by the
court; or recorded Quitclaim Deed evidencing that the non-orcupying
borrower of co-borrower has rélinquished all rights to the property:

 

‘A death has occurred: Death-of a borrower or death of either the primary or
secondary wage earnerin the household or dependent family mentber

® Death certificate or Probate / Executor Docunientation provided by court

 

You receive fixed income such as!

@ Tax return from the previous year {including all schedules}

 

 

 

 

 

Social Security Disability ® Copy of benefit statement or letter from source indicating amount af
Death Benefits Pension Income, frequency, and duration
Public Assistance. Adoption Assistance _ . * Two most recent bank statements
¥ou recelve alimony or child support as incomes you are nat required ta * Divorce Decree or Separation Agreement of other written agreement filed”
disclose chitd-support, alimony of s¢parata maintenance, unless yau choose to with the court Indicating amount and duration of payments
‘have it considered In our review of foreclosure alternatives « Two most recent bank statements showing deposits of this income
~ “e” Lease Agreement(s)
You have income fram rental property that is not your primary residence « ‘Two most recent bank statements showing deposits of rent
* Tax return from the previous year (including ail schediles}. ~
You're selt-employed or you receive a 1099 « Two most recent bank statements
=. Most tacent quarterly.or year-ta. date profitand loss statement complied by.

 

 

Far RMA 0615

 

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 34 of 47 PagelD #: 285

 

acPa
* 1099 letter from employer with start date and year to date gross incame

 

 

 

 

INCOME/EXPENSE FOR HOUSEHOLD

EMPLOYMENT INFORMATION

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrower monthly Income: $ Co-borrower Monthly Income: $
Jam; O Employed by a Company fam: (Employed by a Company
Company #1 Name: : Company #1 Name:
Company #1 Address: Company #1 Address: .
Employment Start Date: Employment Start Dates .
Company #2 Name: Company #2 Name:
Company #2 Address: : Company #2 Address:
Employment Start Bate: Employment Start Date: ___ .
tar: OSelf-Employed Percent of Ownership % 1am: Self-Employed Percent of Ownership _ %
| (am: Dindependent Contractor Number of months paid lac Independent Contractor = Number of months pald

 

 

 

 

and Interest
and interest

Taxes
Monthly Tos, Commissions, Bonus Monthly Fees/Ca-Op Maintenante

Non-Tanable Social , ~ on Other
Taxable Social Security fanedits of Other Monthly Monthly s/Installment Loanis) (total minimunt
from Annuities of Retirement Plans
Child . Auto
Monthly Gross Rents Recetved : , , 1 Monthly

Monthly Other __ .

ti
Child Care

 

Savi
CBs

Life Insurance premilim
Other _
4 Real

 

Tatal assets

 

F2F RMA O615
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 35 of 47 PagelD #: 286

 
 

BANKRUPTCY

 

 

Please prdvidé attorney authorization and contact information if you ave depreserited by an attorney, |
Have you filed for bankruptcy: OG Yes No Ifyes: Chapter? CiChapter 13 Filing Gate:

 

 

| Hasyour bankruptcy been discharged? U Yes U1 No Sarkraptey case number:. .

ADDITIONAL LIENS/MORTGAGES OR JUDGMENTS

CiCheck this box if this section does NOT apply to-youi

  

 

Lien Holder's Name/Servicer Balance Phone Number Reference Number/Loan Number

 

 

 

 

 

SectionG @ OTHER PROPERTIES OWNED

 
     

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY #1

Property Address: . . Loan Number.
Mortgage Servicer Name? Mortgage Balance: $ eee
Second Mortgage Servicer Name: = . Mortgage Balance: $

| Property is: OVacant (Second or Seasonal Home 1 Rented

| Current Valuet 5 Gross Monthly Rent: $ _ Monthly Mortgage Payment: $

"PROPERTY #20

| Property Addressi, Loan Number __ .
Mortgage Servicer Name: Mortgage Balance: 5. = .
Second Mortgage Servicer Namie: _, Mortgage Balance: $ _
Propertyis: (I'Vacanit (Second or Seasonal Home Ci Rented , —

   
 
 

__ Monthly Mortgage Rayment: §
RENTAL PROERTY CERTIFICATION
: PRP eset coe en ee eee RS 2 hd moarification with respect to a eemtal praperty.
+O Check this box ff this. section does NOT apply ta you. — .

[Current Value: $. ___., Gruss Morithiy Rent: §

  

 

TL. J intend to rent the property to 3 tenant or tenants for at least five years following the effective date af my mortgage morlification. [understand that the —
Servicer, the U.S. Department of the Treasury, or thelr respertive agents may ask me to provide evidence of my intention tc rent the property during such time.
i further understand that such evidence must shaw that | used reascnable efforts to rent the property toa tenant or tenants an a year-round basis, ifthe
property is or becomes vacant during such a five-year periad.

Note: The term “reasonable efforts” Includes, without limitation, advertising the property for rent It local newspaners, websites or other commanly usec forms
of written or electronic media, and/or engaging a real estate agent or other professianal to assist in venting the property, at or below market rent.

2. The property is not my secondary residence and | do not Intend to use the property as a secondary residence for at least five years following the effective date
of my mortgage modification. | understand that if] do use the property as a secondary residence during such five-year period, my use of the property may be
considered to be inconsistent with the certifications { have made herein,

Note: The term “secondary residence” includes, without limitation, a second home, vacation home or other type of residence that | personally use of occupy off
a part-tinte, seasonal or other basis.

3, 1 donot own more than five (5} single-family homes (Le., one-ta-four unit properties) {exclusive of my principal residence}.

 

gertificatians made herein,
This certification Is effective on the eartter of the dates listed below or the date the Request for Mortgage Assistance form Is recelved by Pacific Union.

 

: By checking this box and initlaling below, | am requesting a mortgage modification with respect to the rental property described tn this sectton andi hereby certify
under penalty of perjury that each of the statements above are ire and correct with respect to that property.
: initials: Borrower, Co-Borrower

 

 

 

F2F RMA G615.

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 36 of 47 PagelD #: 287

DODD-FRANK CERTIFICATION

The following Information is requested by the Federal government in accordance with the Dadd-Frank Waill Street Reform and Consumer Protection Act (Pub. L. 111-
203) You are required to furnish this informatian. Tha law provides that fo person shall be eligible to begin recelving this assistance, authorized under the
Emergency Economic Stabillzatlon Act of 2008 (12 U.S.C. 5201 et seq.}, or any other martgage assistance program authorized or funded by that Act, if such person In
connection with a mortgage or real estate transaction, has been convicted, within the last 10 years, of any ane of the following: (A} felony larceny, theft, fraud, of
forgery, (B) money laundering or (C} tax evasion.

  

i/We certify uncer penalty of perjury that [/we have not been convicted within the last 40 years of any one of the following In connection with a martgage or real
estate transaction:

a) Felony larceny, theft, fraud, or forgery

b) 0 Money laundering or

c)) ss Tax evasion
i/We understand that the Servicer, the U.S. Department of the Treasury, or their respective agents may investigate the accuracy of my statements by performing
toutine background checks, including automated searches of federal, state and county databases, to confirm that |/we have not been convicted of such crimes. I/We
aiso understand that knowingly submitting false information may violate federal law. This certification is effective an the eartler of the date listed below or the date
this Request for Mortgage Assistance form Is recelved by Pacific Union.

 

 

     

INFORMATION FOR GOVERNMENT MONITORING PURPOSES

 

 

"The following information is requested by the federal government in order to monitor compliance with Federal statutes that prohibit discrimination in housing. You
are not required te furnish this information, but are encouraged te deo. The law provides that a fender or servicer may not discriminate either on the basis of
this Information or an whether you chose to furnish it. if you Turnish the information, please pravide both ethnicity and race, For race, you may check more than
ane designation, If you do not furnish ethnicity, race, or sex, the lender or servicer is required to note the information on the basis of visual observation or surname If
vali have made this f@quest for a loan modification in person: fFyoit de not wish to furnish the infermation, pleave check the box below...

BORROWER {11 do not wish to furnish thls information _— CO-BORROWER Ci} do nat wish to furnish this information

Ethnicity: : Ethnicity:

{Hispanic or Latino : {i Hispanic or Latino

7} Not Hispanic or Latino £2 Not Hispanic of Latine

Race: Race:

Ci American Indian or Alaska Native C Amerlcan Indian or Alaska Native

O Asian D Asian

Black or African American D Black or African American

Oi Native Hawalian or Other Pacific Islander : Native Hawailan or Other Pacific islander

4 White ' ' C White

Sex: OFemale 0 Male . SexiCifemale O Male

 

 

 

 

 

HOMEOWNERS HOTLINE

if you have questions about this dacument or the general modification process, pleose call Pacific Union. if you have questions about government pragrams thet
Pacific Union connot onswer or need further counseling, you con call the Homeowner's HOPE™ Hotline ot 888-995-HOPE (4673), The Hotline cen help caswer
questions about the pragram ond offers free HUD-certified counseling services in English and Spanish.

 

 

 

 

 

3 i Tee ne let canes on a 7 von he be Completed by Interviewer: > : arr TE aa . SESE TG LP
This request was taken by: interviewer's Name print or type) & (D Number Name / Address of interviewer's Employer
0) Face-to-face Interview , interviewer's Signature

Mail

OTelephone Date

Qi] .

Ginternet interviewer's Phone Number {include area code}

 

 

 

 

 

F2F RMA 0615

 

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 37 of 47 PagelD #: 288

 

 

4. Hunderstand-Pacttle Union Financial, LLC may pull a citrent credit report on all borrowers obligated on the Note.

2, Fam willing to commit to credit counseling if it is determined that my financial hardship is related to excessive debt.

3. fl was discharged ina Chapter-? bankruptcy proceeding subsequent to the execution of the Loan Documents, or am currently entitle to the protections of
any automatic stay in bankruptcy, | acknowledge that Pacific Union Financlai, LLC is providing the Information atout the mortgage rellef program at my
request and for informational purposes, and not as an attempt to impose personal lability for the debt evidence by the Note.

4. understand that f Pacific Union Financtal, LLC offers me a Frlal Period Plan and | fall to accept or complete the trial plan for any reason, including, far
example, declining the trial plan offer, failing to accept the trial plaa offer, falling to make trial plan payments in a timely manner or failing to accapt d final
modification at the end of the trial period, | may permanently lose eligibllity.for a modification under the Making Home Affordable Prograrn and any ather
modification program offered by the Servicer.

5. if |amellgibte for a Trial Period Plan, Repayment Plait, or Forbearance Plan, and! accept and agree to all terms of such plan, also agree that the terms of
this Acknowledgment and Agreement are incorporated into such plan by-reference as Tfsetforth in such pian in full. My first timely payment following
Pacific Union's. determination and notification of my eligibifity or prequalification fora Trial Perlod Plan, Repayment Plan, ov Forbearance Pian {when
applicable) will serve as acceptance of the tarms and conditions set forth In the notice sent tame.

6, agree that when Paelfic Union Financial, LLC accepts and posts. a payment during the term of any Repayment Plan, Trial Period Plan or Forbearance Plan,
it will be without prejudice to, and will not be deemed-a waiver af, the acceleration of my loan or foreclosure action and related activities and-shall nat
constitute 2 cure of my default under my loan unless such payments ara sufficient to completely cure my entire default under my loan,

7, Lagree thatany prior walver as to my payment of escrow Items to Pacific Union Financial, LLC In connection with my foan has been revoked,

8. tft qualify fer and enter into a Repayment Plan, Forbearance Plan,.cr Triat Period Plan, bagree to the establishment ofan escrow account and the payment
of escrow items if an escrow account never existed on my loan.

9, | consent to being contacted concerning this request for mortgage assistance at any email address or cellular or mobile telephone number Fhave provided
to Lender or-Servicer. This includes. text messages and telephane calls to my rejlular or mobile telephane.

40, That all-of the Infermation in this decurnent is truthful and the hardship(s) identiffed is/are the reason that | need to request a modification of the terms of
my mortgage loan, a short sale,.or a deed:In-lléu of fareciosure..

44. lunderstand that Pacific Union Financial, LLC, the U.S. Department of the Treasury, owner oF guarantor of my mortgage or thelr agents may Investigate
the accuracy of my statements and may require me to provide additional supporting. documentation, | also understand that knowingly submitting false:
Information may violate Federal and other applicable taws.

12. {understand that if | have Intentionally defaulted on my existing mortgage; engaged in fraud.or if itis determined that any of my statements of any
Information:contained In. the documentation that} pravide are materially false and that | was ineligible for assistance under the Make Home Affordable
Program (MHA), Pacific Union Financial, LLC, the U.S, Department of the Treasury, or thelt respective agents may tetminate my participation in MHA,
Including any right ta future banefits and incentives that otherwise would have been available under the program, and alse may seck other remedies
ayallable-at faw and In equity, such aé recouplng any benefits or Micentives previausly received. .

13, ‘The property that | am requésting mortgage assistance for Is able te be lived In, and it has not been or is nat at risk of being condemned. There has been
Ad change In the ownership of the property since signed tha documents for the mortgage that I want to modify,

14. {am willing fo provide all requested dacuments and to respond to all Servicer questions In.a timely manher. 1 understand that time is of the essence.

45. understand that Pacific Union Financlal, LLC wil! use the Information in this document to evaluate my ellgibility:for-a loan modificattud or short sale of
deed-in-liew of foreclosure, but Pacific Union Financlal, LC is nat obligated.to.offer me assistance based solely onthe staternents in this document or
ather documentation submitted in connection with this request.

46. (understard-that Pacific Union Financial, LLC will raltectand record personal jnformation including, but not limited to,.my name, address, telephone
number, Soctal Security number, credit score, income, payment history, government monitoring information and Information about account balances and
Actlyity. | understand and consent to the disclosure of my personal Information and the terms of any mortgage rellef or foreclosure alternative that |
receive by Pacific Union Financial, LLC to {a):the U.S, Department of the Treasury; (bj Fannie Mae and Freddie Mac ih connection with their responsibilities
under the Homeowner Affordability and Stability Plan; {c) any investor, insurer, guarantor or Servicer that owns, insures, guarantees or services my first
lien or subordinate lien (if appilcable) mortgage loan{s}; (d} companies that perform support services in conjunction with any other mortgage rellef
program; and (¢} any HUD-certifled housing counselor.

47, understand that | have the right to a-capy of any property valuatien used in connection with the decislon-on the request for a modification.

48, Ifhorsomeone on my behalf has submitted a Fair Debt Collection Practices Act Cease and Desist notice to my Servicer, | hereby withdraw such notice and
understand that the Servicer must contact me through the loan modification. process or ta find other alternatives to foreclosure.

The undersigned certifies under penalty of perjury that oll statements in this document are true and correct.

 

Borrower Signature Saciat Security. Number Date

 

‘Co-Borrawer Signature ~  Saciak Security Number — ‘Date

F2F AMA 0615

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 38 of 47 PagelD #: 289

EXHIBIT 6 |

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 39 of 47 PagelID #: 290

 

APPENDIX C
CERTIFICATE OF COMPLIANCE WITH MEDIATION REQUIREMENT
PURSUANT TO R.L. GEN. LAWS § 34-27-3,2

1, William Martinelli, of Rhode Island Housing, certify as follows:

1. PACIFIC UNION FINANCIAL, LLC is the holder of the mortgage given by Sochanna
Chum and MANNY CHUM, located at 115 2Nd Avenue, Providence, RE 02910 {the
“Mortgage”).

2. Sochanna Chum and MANNY CHUM was properly served with the Notice of Mediation
Conference pursuant to R.E. Gen. Laws § 34-27-3,2.

3. Rhode Island Housing served as the Mediation Coordinator defined in R.I. Gen. Laws §
34-27-3,2 and Department of Business Regulation Banking Regulation 5 regarding the
Mortgagee’s potential foreclosure proceedings,

4, PACIFIC UNION FINANCIAL, LLC has paid alf fees and penalties required under R.I.
Gen. Laws § 34-27-3.2 subsections (ACT) and (f),

*, Por the reasons set forth below, the Mortgagee is authorized to proceed with the foreclosure
action, including recording of the foreclosure deed [check one box below]:

MJ After two attempts by the Agency to contact the Mortgagor, the Mortgagor failed to
tespond to the request of the Agenicy to appear for the Mediation Conference or
otherwise participate in the Mediation Conference,

CO The Mortgagor failed to comply with the requirements of RL, Gen. Laws § 34-27-3.2,

[i The parties been unable to reach an agreement to renegotiate the loan in order to avoid 4
foreclosure through the Mediation Conference, despite the Mortgagee’s good faith
efforts as noted on Attachment I.

6. lam authorized by the Agency to issue this Certificate,

\
Luke <p:
William Martinelli

Mediation Coordinator
November 20, 2017

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 40 of 47 PagelD #: 291

ATTACHMENT 1
Good Faith Determination

The Mortgagee, or its authorized representative, has made a good faith effort to reach agreement with
the Mortgagor to renegotiate the terms of the Mortgage im an effort to avoid foreclosure. The
Mortgagee’s good faith is evidenced by the following factors [check all applicable boxes]:

i Mortgagee provided the Notice of Mediation Conference to the Mortgagor as required by R.L
Gen. Laws § 34-27-3.2.

1 Mortgagee designated an agent authorized to participate in the Mediation Conference on its
behalf, and with authority to agree to a Workout Agreement on behalf of Mortgagee.

Cl Mortgagee made reasonable efforts to respond in a timely manner to requests for information
from the Mediation Coordinator, Mortgagor, or counselor assisting the Mortgagor.

() Mortgagee analyzed and responded to the Workout Agreement submitted by the Mortgagor
and/or Mediation Coordinator within fourteen days of the Workout Agreement.

Ci If the Mortgagee declines to accept the Mortgagor’s Workout Agreement, the Mortgages
provided written, detailed statement of Hs reasons for rejecting the proposal within fourteen (14)

days.

(] If the Mortgagee declines to accept the Mortgagor’s Workout Agreement, ‘the Mortgapee
offered, in writing within fourteen (14) days, to enter into an alternative work-out/disposition
resolution proposal that would result in a material net financial benefit to the Mortgagor as
compared to the terms of the Mortgage.

(J Other facts demonstrating Mortgagee’s good-faith [please specify]:

 

 

 

 

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 41 of 47 PagelD #: 292

EXHIBIT 7

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 42 of 47 PagelD #: 293

Pacific Union Financial...

YORIR ENTERESTS ARE COVERED

 

08/23/2018

SOCHANNA CHUM
MANNY CHUM

115 2ND AVE
CRANSTON, RI 02910

Loan Number:
Property Address: 115 SECOND AVE
CRANSTON, RI 02910

& FORM 34-27-31

NOTICE OF DEFAULT AND MORTGAGEE'S RIGHT TO FORECLOSE AND
NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

 

 

 

 

This Notice is provided to you to inform you of the protections provided by R.I. Gen. Laws 3 34-27-3.1 of
The Rhode Island Mortgage Foreclosure and Sale Act.

NOTICE OF DEFAULT AND MORTGAGEE'S RIGHT TO FORECLOSE

Re

The mortgagee named below ("Mortgagee") hereby notifies you that you are in default on your mortgage. If
you fail to remedy this default, Mortgagec has the right to foreclose on the real estate securing the mortgage
loan referenced in this Notice.

NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

.. Housing. counseling. services.are.ayailable.to.you..at-no.cost.. Counseling services. that.can. help..you. . - cos
understand your options and. provide resources and referrals that may assist you in preventing foreclosure are
available from mortgage counseling agencies approved by the United States Department of Housing and
Urban Development (HUD). You can locate a HUD-approved mortgage counseling agency by calling HUD's
toll-free telephone number, 1-800-569-4287, or by accessing HUD's Internet homepage at www.hud.gov. The
TDD number is 1-800-877-8339. Foreclosure prevention counseling services are available free of charge
through HUD's Housing Counseling Program.

 

HUD Approved Housing Counseling Agencies in Rhode Isiand may be found at this link
hitp:/Avww.hud.gov/offices/hsg/sth/hee/hes.cfm? &webListAction=search&searchstate=RI,
If you do not have internet access, call the toll-free number above and request a printed

list.

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 43 of 47 PagelID #: 294

Mortgagee:

Mortgagee Address:

Street:

City, State, Zip Code:

Mortgagee Authorized Representative:

Date mailed:

PACIFIC UNION FINANCIAL, LLC

1603 LBJ Freeway Suite 500
Farmers Branch, TX 75234

Our Home Retention Department
08/23/2018

Contact Information for Mortgagee Authorized Representative:

Telephone:

Enail:

1-866-654-8327

lossmitigation@loanpacific.com

 

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 44 of 47 PagelD #: 295

& ~FORMULARIO 34-27-3.1

 

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA
HIPOTECA. ¥Y NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION
HIPOTECARIA

 

 

 

Se le proporciona esta notificacién para informarle acerca del amparo que ofrecen las Leyes Generales de Rhode
Island §34-27-3.1 de The Rhode Island Mortgage Foreclosure and Sale Act (Ley sobre Ejecucién de Hipotecas
y Remates de Rhode Island).

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA HIPOTECA

Asunto

Por medio del presente el acreedor hipotecario indicado abajo (“Acreedor hipotecario”) le notifica que su
hipoteca esta morosa. Si no puede solventar la situacién, el Acreedor hipotecario tiene el derecho de ejecutar la
hipoteca del inmueble que avala el préstamo hipotecario al cual se alude en el presente aviso.

NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION HIPOTECARIA

Se encuentran a disposicién servicios de orientaciéu sobre vivienda sin coste adicional. Los servicios de
orientacién pueden ayudarle a comprender las opciones de las que dispone, as{ como también ofrecerle recursos
y referencias que podrian contribuir a evitar la ejecucion de la hipoteca. Dichos servicios los ofrecen agencias
de orientacién hipotecaria aprobadas por el United States Department of Housing and Urban Development
(Departamento de Vivienda y Desarrollo Urbano de EE.UU., HUD, por sus siglas en inglés). Puede localizar
agencias de orientacién hipotecaria aprobadas por HUD Ilamando al nimero gratuito de dicho departamento al
1-800-569-4287, 0 ingresando a la pdgina en Internet de HUD www.hud.gov, El numero del dispositivo de
comunicacion para sordos (TDD, por sus siglas en inglés) es 1-800-877-8339, Los servicios de orientacién para
prevenir 1a ejecucién de hipotecas se ofrecen sin costo alguno mediante e] Programa de Orientacién para la
Vivienda de HUD.

Agencias de asesorfa aprobadas por el Departamento de Vivienda_y Desarrollo
Urbano en Rhode Island pueden ser encontradas en este lugar
http://www,hud.gov/offices/hsg/sfh/hee/hes.cfm? &webListAction=search&searchsta
te=RI. Si usted no tiene acceso a internet, ame a Ja linea de teléfono gratuita que
aparece arriba para solicitar una lista impresa.

 

Acreedor hipotecario: PACIFIC UNION FINANCIAL, LLC
Direccién del Acreedor hipotecario: |

Calle: 1603 LBJ Freeway Suite 500

Cindad, estado y cédigo postal: Farmers Branch, TX 75234

 

Representante autorizado del Acreedor hipotecario: Our Home Retention Department
Fecha de envio postal: 08/23/2018

Informacién de contacto del representante autorizado del Acreedor hipotecario:
Teléfono: 1-866-654-8327

Correo electronica: lossmitigation@loanpacific.com
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 45 of 47 PagelD #: 296

 

» Pacificlnion Financial ..

VOHZR ENTHRESTS ARE COVERED

08/23/2018

SOCHANNA CHUM
MANNY CHUM

115 2ND AVE
CRANSTON, RI 02910

Loan Number:
Property Address: 115 SECOND AVE
CRANSTON, RI 02910

=z FORM 34-27-3.1

NOTICE OF DEFAULT AND MORTGAGEE'S RIGHT TO FORECLOSE AND
NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

 

 

 

 

This Notice is provided to you to inform you of the protections provided by R.I. Gen. Laws § 34-27-3.1 of
The Rhode Island Mortgage Foreclosure and Sale Act.

NOTICE OF DEFAULT AND MORTGAGEE'S RIGHT TO FORECLOSE

ro

The mortgagee named below ("Mortgagee") hereby notifies you that you are in default on your mortgage. If
you fail to remedy this default, Mortgagee has the right to foreclose on the real estate securing the mortgage
loan referenced in this Notice.

NOTICE OF AVAILABILITY OF MORTGAGE COUNSELING SERVICES

Housing. counseling. services. are available.to. you..at.no. cost. Counseling services..that.can.help..you...... ...

understand your options and provide resources and referrals that may assist you in preventing foreclosure are
available from mortgage counseling agencies approved by the United States Department of Housing and
Urban Development (HUD). You can locate a HUD-approved mortgage counseling agency by calling HUD's
toll-free telephone number, 1-800-569-4287, or by accessing HUD's Internet homepage at www.hud,gov. The
TDD number is 1-800-877-8339. Foreclosure prevention counseling services are available free of charge

through HUD's Housing Counseling Program.

HUD Approved Housing Counseling Agencies in Rhode Island may be found at this link
http:/Avww.hud.gov/offices/hsg/sfli/hce/hes.cim? &webListA ction—search&searchstate=RE.
If you do not have internet access, call the toll-free number above and request a printed

list.

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 46 of 47 PagelD #: 297

Mortgagee:

Mortgagee Address:

Street:

City, State, Zip Code:

Mortgagee Authorized Representative:
Date mailed:

PACIFIC UNION FINANCIAL, LLC

1603 LBJ Freeway Suite 500
Farmers Branch, TX 75234

Our Home Retention Department
08/23/2018

Contact Information for Mortgagee Authorized Representative:

Telephone:

Email:

1-866-654-8327

lossmitigation@loanpacific.com

 
Case 1:18-cv-00684-JJM-LDA Document 22 Filed 01/13/21 Page 47 of 47 PagelD #: 298

& FORMULARIO 34-27-3.1

 

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA
HIPOTECA Y NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION
HIPOTECARIA

 

 

 

Se le proporciona esta notificacién para informarle acerca del amparo que ofrecen las Leyes Generales de Rhode
Island §34-27-3.1 de The Rhode Island Mortgage Foreclosure and Sale Act (Ley sobre Ejecucién de Hipotecas
y Remates de Rhode Island).

AVISO DE MORA Y DERECHO DEL ACREEDOR HIPOTECARIO A EJECUTAR LA HIPOTECA

As:

Por medio del presente el acreedor hipotecario indicado abajo (“Acreedor hipotecario”) le notifica que su
hipoteca esta morosa. Sino puede solventar la situacidn, el Acreedor hipotecaric tiene el derecho de ejecutar la
hipoteca del inrnueble que avala el préstamo hipotecario al cual se alude en el presente aviso.

NOTIFICACION DE DISPONIBILIDAD DE SERVICIOS DE ORIENTACION HIPOTECARIA

Se encuentran a disposicién servicios de orientacién sobre vivienda sin costo adicional. Los servicios de
orientacién pueden ayudarle a comprender las opciones de las que dispone, asi como también ofrecerle recursos
y referencias que podrian contribuir a evitar la ejecucién de la hipoteca. Dichos servicios los oftecen agencias
de orientacién hipotecaria aprobadas por el United States Department of Housing and Urban Development
(Departamento de Vivienda y Desarrollo Urbano de EE.UU., HUD, por sus siglas en inglés). Puede localizar
agencias de orientacién hipotecaria aprobadas por HUD Mamando al niimero gratuito de dicho departamento al
1-800-569-4287, o ingresando a Ja pagina en Internet de HUD www.hud.gov, El nimero del dispositivo de
comunicacién para sordos (TDD, por sus siglas en inglés) es 1-800-877-8339. Los servicios de orientacién para
prevenir la ejecucién de hipotecas se ofrecen sin costo alguno mediante el Programa de Orientacién para la
Vivienda de HUD.

Agencias de asesoria aprobadas por_el Departamento de Vivienda y Desarrolio
Urbano en Rhode Esland pueden ser encontradas en este  Tugar.
http://www. hud.gov/offices/hsg/sfh/hec/hes.cfimn?& webListAction=search&searchsta
te=RL Si usted no tiene acceso a internet, Ilame a Ja linea de teléfono gratuita que
aparece arriba para solicitar una lista impresa.

Acreedor hipotecario: PACIFIC UNION FINANCIAL, LLC

Direccién del Acreedor hipotecario:
Calle: 1603 LBJ Freeway Suite 500
Ciudad, estado y codigo postal: Farmers Branch, TX 75234

Representante autorizado del Acreedor hipotecario: Our Home Retention Department
Fecha de envio postal: 08/23/2018

Informacion de contacto del representante autorizado del Acreedor hipotecario:
Teléfono: 1-866-654-8327

Correo electrénico: lossmitigation@loanpacific.com

 
